Frankie & Gentile, P.C.
Attorneys at Law
1527 Franklin Avenue
Suite 104
Mineola, New York 11501

James G. Frankie Phone: 516-742-6590
Joseph A. Gentile Fax: 516-742-6875
frankieandgentile@gmail.com

October 23, 2018

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201-1818

Re United States v. Raul Granados-Kendon
CR 11-557 (KYM)

Dear Judge Matsumoto:

Based on the loss affidavit and the statements of the government letter dated October
22, 2018, our office will not oppose this issuance of a restitution order consistent with the
provided documentation.

Additionally, consistent with the provisions of Sec. 3553{A}, Mr. Granadas-Rendon has
advised me that his daughter, Jacqueline (age 6}, will be unable to attend elementary school as
his common-law wife, Beatrice, does not have sufficient funds to pay typical school costs such as
books and expenses. The probation report indicates she earns approximately $32.00 per week
as a seamstress, and the cost of housing and food require these funds to be utilized for these
purposes.

Jacqueline is watched on a farm by Mr. Granados-Rendon’s in-laws, one of whom is
significantly ill. It is genuinely tragic that his daughter will be suffering the similar fate as he did
as a child with regard to education. Once again, it is hoped that he could return to Mexico as
soon as practicable to assist his common-law wife and daughter who are living at a poverty
subsistence level. Our office thought It would be appropriate to forward this supplemental
information to the Court.

Very truly yours,

Pt bs

Joseph Gentile
